Citation Nr: 1435040	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the January 4, 2012, Board of Veterans' Appeals (Board) decision that denied waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $8,857.36.

(The issues of entitlement to an an effective date earlier than July 28, 1993, for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), increased ratings for degenerative disc disease of the lumbar spine, arthritis of the right ankle, and arthritis of the right hip; whether new and material evidence has been received to reopen the claims for service connection for a bilateral knee disorder and cervical spine disorder; service connection for right ear hearing loss, tinnitus, a left hip disorder, a right shoulder disorder and left ankle instability; and entitlement to payment or reimbursement of unauthorized medical expenses incurred at Physicians and Surgeons Inc., including prescription medication, on October 6, 2011 and dental services incurred on April 3, 2012 are the subject of two separate decisions (with different docket numbers.))



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from October 1966 to September 1969.

By a January 4, 2012 decision, the Board denied entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36 (in a separate January 4, 2012 decision, the Board also denied an effective date earlier than July 28, 1993, for TDIU and remanded the remaining claims to the RO for further development).  In May 2012, the Board received the moving parties motion for revision of the Board's January 4, 2012 decisions.  However, as the moving party had also filed a timely appeal of these matters to the United States Court of Appeals for Veterans Claims (Court), the Board stayed consideration of the CUE motion until the appeal was concluded.  In a June 2013 Memorandum Decision, the Court affirmed the Board's January 4, 2012 decisions denying waiver of recovery of overpayment because the Board "articulated a satisfactory explanation for its decision."  [The Court also vacated and remanded the matter of an earlier effective date for TDIU.  That issue will be addressed in a separate Board decision.]  The Veteran subsequently appealed the decision of the Court to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit affirmed the Court in December 2013.


FINDINGS OF FACT

1.  In a January 4, 2012 decision, the Board denied entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36. 

2.  Subsequently, in January 2012, the moving party appealed the Board's January 4, 2012 decision to the Court.

3.  In May 2012, a motion for revision of the January 4, 2012, Board decision based on clear and unmistakable error was filed.

4.  In a June 2013 Memorandum Decision, the Court affirmed the Board's January 4, 2012 decisions denying waiver of recovery of overpayment.

5.  In a December 2013 decision, the Federal Circuit affirmed the June 2013 decision of the Court denying waiver of recovery of overpayment.  


CONCLUSION OF LAW

Because the Court's June 2013 Memorandum Decision subsumed the Board's January 4, 2012 decision, the motion for revision or reversal of the decision on the basis of CUE is without legal merit.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, but notes that the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

The appellant contends that the January 4, 2012 Board decision, which denied the appellant's claim seeking waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36, should be revised or reversed on the basis of CUE. 

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, 38 U.S.C.A. § 7111 permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In the January 4, 2012 decision, the Board determined that waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36 was not warranted.  The Veteran was notified of that decision and appealed the denial to the Court, which affirmed the Board's determination in a June 27, 2013 Memorandum Decision.  The appellant was notified of the Court's decision and appealed the decision to the Federal Circuit pursuant to 38 U.S.C.A. § 7292(a).  In a December 5, 2013 decision, the Federal Circuit affirmed the Court's affirmance of the decision of the Board denying the Veteran's request for waiver of recovery of overpayment of VA compensation benefits because the Veteran's central contentions were beyond the Federal Circuits jurisdiction and the constitutional issue he raised lacked merit.  See 38 U.S.C.A. § 7292(d)(2).  The appellant was notified of the Federal Circuit's affirmance and did not file a petition of certiorari with the United States Supreme Court.  Thus, the Federal Circuit's decision became final 90 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; Fed. Cir. R. 4(a)(1)(B); 28 U.S.C. § 2101.

On these facts, the Board's January 4, 2012 decision was subsumed by the June 27, 2013 Memorandum Decision of the Court which affirmed the June 4, 2012 decision, and the Federal Circuit then affirmed the Court's June 27, 2013 decision on December 5, 2013.  The Court's June 2013 decision and the Federal Circuit's December 2013 decisions are not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.  Therefore, if the appellant wishes to challenge a prior decision based upon CUE, he would have to do so through an appropriate motion for extraordinary relief from the Court, which has not been filed in this case. 

At present, and in view of the procedural history noted above, the Board has no alternative but to dismiss the motion alleging CUE in the Board's January 4, 2012 decision for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The motion to revise the January 4, 2012 Board decision on the basis of CUE is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


